DETAILED ACTION
1.	This Final Office Action is in response to Applicant’s Amendments filed 6/16/2022. Claims 88-121 are currently pending. The earliest effective filing date of the present application is 11/3/2013.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 112 and 113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 112 and 113 contains the trademarks/trade names Twitter and Facebook, respectfully. Where a trademarks or trade names are used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademarks or trade names cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademarks/trade names are used to identify/describe social media websites, and, accordingly, the identification/description is indefinite. 

Claim Rejections -35 USC §101
5.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 88-121 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1
Claims 88-121 are directed toward a process (method). Thus, all claims fall within one of the four statutory categories as required by Step 1.


Regarding Step 2A [prong 1]
Claims 88-121 are directed toward the judicial exception of an abstract idea. Regarding independent claim 88, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 88. A method comprising:
detecting an acceleration of a beverage container by an accelerometer;
comparing the detected acceleration to a predetermined value of acceleration;
determining that the detected acceleration has exceeded the predetermined value; and
automatically sending an alert to a point of sale terminal based on said determining.
The Applicant's Specification titled "Draft Beer Supply Chain Systems And Methods" emphasizes the business need for data analysis, "Embodiments of the present disclosure relate to managing information related to inventory and distribution, such as the inventory and distribution of draft (draught) beer. Further embodiments of the present inventions relate to monitoring of draft beer and other bulk beverage inventories, and to related data analysis, including automated ordering, prompting for ordering, and mobile marketing." (Spec. [P. 1, l. 10-17]) and further emphasize the business problem for "It was realized by the inventors of the current disclosure that improvements in the supply chain for certain products, such as beer in kegs, are needed." (Spec. [P. 1, l. 25-26]). Thus, data analytics to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claim 88 is directed to the abstract idea of detecting, comparing, and transferring information about a beverage container, which is considered certain methods of organizing human activity and/or mental processes because the bolded claim limitations pertain to (i) commercial or legal interactions; and/or (ii) mental process. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of managing a beverage container using collected information about the container to generate alerts to a point of sale terminal. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite detecting an acceleration of a container, comparing the detected acceleration to a predetermined value, determining if that value is exceeded, and sending an alert to a point of sales terminal upon exceeding the value, which pertain to "advertising, marketing or sales activities or behaviors and business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).
Furthermore, the claim limitations are also directed towards mental processes because the limitations recite detecting (observation), comparing (evaluation), and sending an alert (opinion) about a beverage container, which is "observations, evaluations, judgments, and opinions," expressly categorized under mental processes.    See MPEP §2106.04(a)(2)(III).
Dependent claims 89-121 further reiterate the same abstract ideas with further embellishments, such as claim 89 measuring a temperature of the beverage container; comparing the measured temperature to a predetermined value of temperature; and automatically sending a second alert to the point of sale terminal based on said comparing ;  claim 90 flowing beverage from the beverage container through a flowmeter; and transferring information about the flow of beverage from the beverage container to the point of sale terminal based on said determining; claim 91 sensing a chemical characteristic of a beverage contained by the beverage container; and transferring the sensed chemical characteristic to the point of sale terminal based on said determining; claim 92 wherein the chemical characteristic comprises at least one of a sugar content and an alcohol content of the beverage in the beverage container; claim 93 deciding whether to serve beverages from the beverage container based on said determining; claim 94 automatically controlling a beverage container cooling system using the measured temperature; claim 95 transferring information about the remaining battery life of the accelerometer to the point of sale terminal based on said determining; claim 96 supporting the beverage container by a weight sensor; sensing a weight of the beverage container by use of the weight sensor; and wirelessly transmitting information about the weight of the beverage container to the point of sale terminal based on said determining; claim 97 suggesting by the point of sale terminal whether to refill the beverage container with a beverage based on said determining; claim 98 suggesting by the point of sale terminal whether to serve beverages from the beverage container based on said determining; claim 99 (similarly claims 108 and 117) determining the quantity of beverage in the beverage container; transmitting the information relative to the quantity of beverage within the beverage container to the point of sale terminal based on said determining that the detected acceleration has exceeded the predetermined value; claim 100 calculating a rate of depletion of the beverage within the beverage container; and transmitting data related to the depletion rate to the point of sale terminal based on said determining; claim 101 sending a text message to a smart phone; claim 102 generating an audible signal; claim 103 generating a visual signal; claim 104 (similarly claim 109) sending a second alert to a smart phone; claim 105 activating a signaling device based on said determining; claim 106 generating an audible signal by said activating a signaling device; claim 107 generating a visual signal by said activating a signaling device; claim 110 sending the alert to a smart phone; claim 111 sending a second alert to a social media website; claim 112 the social media website is the Twitter website; claim 113 the social media website is the Facebook website; claim 114 sending a voice mail; claim 115 generating a visual signal based on said determining; claim 116 generating an audible signal based on said determining; claim 118 sending a text message based on said determining; claim 119 automatically sending the alert to a smart phone based on said determining; claim 120 the alert is at least one of a text message, a push notification, an email, or a voice alert; and claim 121 the beverage container contains a beverage being sold in retail, and the point of sale terminal is a retail point of sale terminal, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claim 88.


Regarding Step 2A [prong 2]
Claims 88-121 fail to integrate the abstract idea into a practical application. Independent claim 88 include the following additional elements which do not amount to a practical application:
Claim 88. A method comprising:
detecting an acceleration of a beverage container by an accelerometer;
comparing the detected acceleration to a predetermined value of acceleration;
determining that the detected acceleration has exceeded the predetermined value; and
automatically sending an alert to a point of sale terminal based on said determining.
The bolded limitations recited above in independent claim 88 pertains to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of an accelerometer and point of sale terminal which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, “An accelerometer is optionally included in the disclosed system. Accelerometers, such as micro electro-mechanical systems (MEMS), can record accelerations to which the keg has been subjected." (Spec. [P. 37, l. 18-19]). Nothing in the Specification describes the specific operations recited in claim 88 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for detecting, comparing, determining, and transferring information about a beverage container and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly, the current invention uses accelerometer information for collection, analysis and sending an alert to a computer. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 89-121 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claim 88 respectively, for example, claim 89 measuring a temperature of the beverage container; comparing the measured temperature to a predetermined value of temperature; and automatically sending a second alert to the point of sale terminal based on said comparing; claim 90 flowing beverage from the beverage container through a flowmeter; and transferring information about the flow of beverage from the beverage container to the point of sale terminal based on said determining; claim 91 sensing a chemical characteristic of a beverage contained by the beverage container; and transferring the sensed chemical characteristic to the point of sale terminal based on said determining; claim 92 wherein the chemical characteristic comprises at least one of a sugar content and an alcohol content of the beverage in the beverage container; claim 93 deciding whether to serve beverages from the beverage container based on said determining; claim 94 automatically controlling a beverage container cooling system using the measured temperature; claim 95 transferring information about the remaining battery life of the accelerometer to the point of sale terminal based on said determining; claim 96 supporting the beverage container by a weight sensor; sensing a weight of the beverage container by use of the weight sensor; and wirelessly transmitting information about the weight of the beverage container to the point of sale terminal based on said determining; claim 97 suggesting by the point of sale terminal whether to refill the beverage container with a beverage based on said determining; claim 98 suggesting by the point of sale terminal whether to serve beverages from the beverage container based on said determining; claim 99 (similarly claims 108 and 117) determining the quantity of beverage in the beverage container; transmitting the information relative to the quantity of beverage within the beverage container to the point of sale terminal based on said determining that the detected acceleration has exceeded the predetermined value; claim 100 calculating a rate of depletion of the beverage within the beverage container; and transmitting data related to the depletion rate to the point of sale terminal based on said determining; claim 101 sending a text message to a smart phone; claim 102 generating an audible signal; claim 103 generating a visual signal; claim 104 (similarly claim 109) sending a second alert to a smart phone; claim 105 activating a signaling device based on said determining; claim 106 generating an audible signal by said activating a signaling device; claim 107 generating a visual signal by said activating a signaling device; claim 110 sending the alert to a smart phone; claim 111 sending a second alert to a social media website; claim 112 the social media website is the Twitter website; claim 113 the social media website is the Facebook website; claim 114 sending a voice mail; claim 115 generating a visual signal based on said determining; claim 116 generating an audible signal based on said determining; claim 118 sending a text message based on said determining; claim 119 automatically sending the alert to a smart phone based on said determining; claim 120 the alert is at least one of a text message, a push notification, an email, or a voice alert; and claim 121 the beverage container contains a beverage being sold in retail, but these features only serve to further limit the abstract idea of independent claim 88, furthermore, merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.


Regarding Step 2B
Claims 88-121 do not amount to significantly more than the abstract idea. Independent claim 88 include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
Claim 88. A method comprising:
detecting an acceleration of a beverage container by an accelerometer;
comparing the detected acceleration to a predetermined value of acceleration;
determining that the detected acceleration has exceeded the predetermined value; and
automatically sending an alert to a point of sale terminal based on said determining.
The bolded limitations recited above in independent claim 88 does not include any additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of accelerometer and point of sales terminal. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, claim 88 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because an accelerometer and point of sales terminal are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a point of sale terminal see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and for accelerometer and point of sale terminal see MPEP §2106.05(d) (II) (i) discussing the transmission of data to a computer. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 89-121 merely recite further additional embellishments of the abstract idea of independent claim 88, for example: claim 89 measuring a temperature of the beverage container; comparing the measured temperature to a predetermined value of temperature; and automatically sending a second alert to the point of sale terminal based on said comparing; claim 90 flowing beverage from the beverage container through a flowmeter; and transferring information about the flow of beverage from the beverage container to the point of sale terminal based on said determining; claim 91 sensing a chemical characteristic of a beverage contained by the beverage container; and transferring the sensed chemical characteristic to the point of sale terminal based on said determining; claim 92 wherein the chemical characteristic comprises at least one of a sugar content and an alcohol content of the beverage in the beverage container; claim 93 deciding whether to serve beverages from the beverage container based on said determining; claim 94 automatically controlling a beverage container cooling system using the measured temperature; claim 95 transferring information about the remaining battery life of the accelerometer to the point of sale terminal based on said determining; claim 96 supporting the beverage container by a weight sensor; sensing a weight of the beverage container by use of the weight sensor; and wirelessly transmitting information about the weight of the beverage container to the point of sale terminal based on said determining; claim 97 suggesting by the point of sale terminal whether to refill the beverage container with a beverage based on said determining; claim 98 suggesting by the point of sale terminal whether to serve beverages from the beverage container based on said determining; claim 99 (similarly claims 108 and 117) determining the quantity of beverage in the beverage container; transmitting the information relative to the quantity of beverage within the beverage container to the point of sale terminal based on said determining that the detected acceleration has exceeded the predetermined value; claim 100 calculating a rate of depletion of the beverage within the beverage container; and transmitting data related to the depletion rate to the point of sale terminal based on said determining; claim 101 sending a text message to a smart phone; claim 102 generating an audible signal; claim 103 generating a visual signal; claim 104 (similarly claim 109) sending a second alert to a smart phone; claim 105 activating a signaling device based on said determining; claim 106 generating an audible signal by said activating a signaling device; claim 107 generating a visual signal by said activating a signaling device; claim 110 sending the alert to a smart phone; claim 111 sending a second alert to a social media website; claim 112 the social media website is the Twitter website; claim 113 the social media website is the Facebook website; claim 114 sending a voice mail; claim 115 generating a visual signal based on said determining; claim 116 generating an audible signal based on said determining; claim 118 sending a text message based on said determining; claim 119 automatically sending the alert to a smart phone based on said determining; claim 120 the alert is at least one of a text message, a push notification, an email, or a voice alert; and claim 121 the beverage container contains a beverage being sold in retail. Specifically, for flowmeter, beverage container cooling system, weight scale, smart phone, and signaling device see MPEP §2106.05(d) (II) (i) discussing the transmission of data to a computer and for retail point of sale terminal see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer.
Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claim 88 since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, all of the dependent claims also fail to amount to "significantly more" than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 88-121 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 88, 91, 96-113, and 115-121 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2011/0029255 to Hyde et al. (“Hyde”) in view of U.S. Pat. Pub. No. 2003/0163287 to Vock et al. (“Vock”) in further view of U.S. Pat. 2015/0109143 to Hershberger (“Hershberger”).

9.	With regards to claim 88, Hyde discloses the limitations of, 
detecting an acceleration of a beverage container by an accelerometer (See [0028] discussing the determining the amount of liquid discharged from the vessel using an accelerometer based on an event.);
and 
sending data1 to device (See generally [0044] discussing the processor being part of a reporting device (190) and the transmission of data from sensors to the reporting device.)
Hyde does not explicitly disclose the limitation of,
comparing the detected acceleration to a predetermined value of acceleration; 
determining that the detected acceleration has exceeded the predetermined value;
automatically sending an alert … based on said determination. 
However, Vock teaches at [0037] and [0229] that it would have been obvious to one of ordinary skill in the sensor art to include the ability to compare detected acceleration to predetermined value of acceleration, to trigger an event based on a determining the detected acceleration has exceeded the predetermined value (See [0037] discussing comparing predetermined threshold or value of accelerator data to trigger events. The examiner is interpreting the trigging of an event based off a comparison as a determination of exceeding a value.), and the automatic sending of an alert if the detected acceleration exceeds the predetermined value (See [0229] discussing the reporting of an event based on an event threshold of acceleration being achieved. The examiner is interpreting reporting as alert.). 
Therefore, it would have been obvious for one of ordinary skill in the sensor art before the effective filing date of the claimed invention to have modified the teachings of Hyde to include the ability to compare detected acceleration to predetermined value of acceleration, trigger an event based on a determining the detected acceleration has exceeded the predetermined value, and the automatic sending of an alert if the detected acceleration exceeds the predetermined value, as disclosed by Vock. One of ordinary skill in the art would have been motivated to make this modification in order to detect when an object has been moved (Vock [0037]).  
	Hyde and Vock do not explicitly disclose the limitation of,
	point of sale terminal 
However, Hershberger teaches at [0115] that it would have been obvious to one of ordinary skill in the POS art to include the ability to transmit data to point of sale terminal (See [0115] discussing the POS device receiving sensor data.). 
Therefore, it would have been obvious for one of ordinary skill in the social media integration art before the effective filing date of the claimed invention to have modified the teachings of Hyde and Vock to include the ability the ability to transmit data to point of sale terminal, as disclosed by Hershberger. One of ordinary skill in the art would have been motivated to make this modification in order to assess waste and shrinkage on that tap (Hershberger [0115]).

10.	With regards to claim 91, Hyde discloses the limitations of, 
sensing a chemical characteristic of a beverage contained by the beverage container (See [0024] discussing alcohol-content sensor (125) and Fig. 1 depicting the a alcohol-content sensor (125) as a part of the sensing sub-system. The examiner is interpreting alcohol content as a chemical characteristic of a beverage.); and 
transferring the sensed chemical characteristic to the device (See [0029] discussing the coupling of processor (130) to database (175) and [0019] discussing the coupling of the sensing sub-system (120) and processor (130), which is associated with the drinking vessel (110). See also [0050] discussing the database (175) receiving information from sensing sub-system (230). See further [0001] discussing the sensing system including an alcohol-content sensor.).
Hyde does not explicitly disclose the limitation of,
based on said determination2. 
However, Vock teaches at [0037] that it would have been obvious to one of ordinary skill in the sensor art to include the ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value (See [0037] discussing comparing predetermined threshold or value of accelerator data to trigger events. The examiner is interpreting the trigging of an event based off a comparison as a determination of exceeding a value.).
Therefore, it would have been obvious for one of ordinary skill in the sensor art before the effective filing date of the claimed invention to have modified the teachings of Hyde to include the ability to ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value, as disclosed by Vock. One of ordinary skill in the art would have been motivated to make this modification in order to detect when an object has been moved (Vock [0037]).  
	Hyde and Vock do not explicitly disclose the limitation of,
	point of sale terminal 
However, Hershberger teaches at [0115] that it would have been obvious to one of ordinary skill in the POS art to include the ability to transmit data to point of sale terminal (See [0115] discussing the POS device receiving sensor data.). 
Therefore, it would have been obvious for one of ordinary skill in the social media integration art before the effective filing date of the claimed invention to have modified the teachings of Hyde and Vock to include the ability the ability to transmit data to point of sale terminal, as disclosed by Hershberger. One of ordinary skill in the art would have been motivated to make this modification in order to assess waste and shrinkage on that tap (Hershberger [0115]).

12.	With regards to claim 96, Hyde discloses the limitations of, 
supporting the beverage container by a weight sensor (See [0025] discussing weight sensor in mat device (150) or some other suitable base of the drinking vessel. Examiner is interpreting the a weight sensor in a mat device or in a base as a support structure.3); 
sensing a weight of the beverage container by use of the weight sensor (See [0026] discussing weight sensor (126) sensing the data related to weight of the liquid.); and 
wirelessly transmitting information about the weight of the beverage container to the device (See [0026] discussing the wired or wireless transmission of the weight data to the processor (130). See also [0029] discussing the coupling of processor (130) to database (175). See generally [0044] discussing the processor being part of a reporting device (190).).
Hyde does not explicitly disclose the limitation of,
based on said determination. 
However, Vock teaches at [0037] and [0229] that it would have been obvious to one of ordinary skill in the sensor art to include the ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value (See [0037] discussing comparing predetermined threshold or value of accelerator data to trigger events. The examiner is interpreting the trigging of an event based off a comparison as a determination of exceeding a value.).
Therefore, it would have been obvious for one of ordinary skill in the sensor art before the effective filing date of the claimed invention to have modified the teachings of Hyde to include the ability to ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value, as disclosed by Vock. One of ordinary skill in the art would have been motivated to make this modification in order to detect when an object has been moved (Vock [0037]).  
	Hyde and Vock do not explicitly disclose the limitation of,
	point of sale terminal 
However, Hershberger teaches at [0115] that it would have been obvious to one of ordinary skill in the POS art to include the ability to transmit data to point of sale terminal (See [0115] discussing the POS device receiving sensor data.). 
Therefore, it would have been obvious for one of ordinary skill in the social media integration art before the effective filing date of the claimed invention to have modified the teachings of Hyde and Vock to include the ability the ability to transmit data to point of sale terminal, as disclosed by Hershberger. One of ordinary skill in the art would have been motivated to make this modification in order to assess waste and shrinkage on that tap (Hershberger [0115]).

13.	With regards to claim 97, Hyde discloses the limitations of, 
suggesting by device whether4 to refill the beverage container with a beverage (See [0041]-[0045] discussing display device (192) of the reporting device (190) with light that changes color based on the amount of liquid in the vessel body. The examiner is interpreting the changing color of the light based on amount of liquid as a suggestion to refill the container and the reporting device as a point of sale (POS) terminal.). 
Hyde does not explicitly disclose the limitation of,
based on said determination. 
However, Vock teaches at [0037] that it would have been obvious to one of ordinary skill in the sensor art to include the ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value (See [0037] discussing comparing predetermined threshold or value of accelerator data to trigger events. The examiner is interpreting the trigging of an event based off a comparison as a determination of exceeding a value.).
Therefore, it would have been obvious for one of ordinary skill in the sensor art before the effective filing date of the claimed invention to have modified the teachings of Hyde to include the ability to ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value, as disclosed by Vock. One of ordinary skill in the art would have been motivated to make this modification in order to detect when an object has been moved (Vock [0037]).  
Hyde does not explicitly disclose the limitation of,
based on said determination. 
However, Vock teaches at [0037] that it would have been obvious to one of ordinary skill in the sensor art to include the ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value (See [0037] discussing comparing predetermined threshold or value of accelerator data to trigger events. The examiner is interpreting the trigging of an event based off a comparison as a determination of exceeding a value.).
Therefore, it would have been obvious for one of ordinary skill in the sensor art before the effective filing date of the claimed invention to have modified the teachings of Hyde to include the ability to ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value, as disclosed by Vock. One of ordinary skill in the art would have been motivated

14.	With regards to claim 98, Hyde discloses the limitations of, 
suggesting by the device whether5 to serve beverages from the beverage container (See [0041]-[0045] discussing display device (192) of the reporting device (190) with light that changes color based on the amount of liquid in the vessel body. The examiner is interpreting the changing color of the light based on amount of liquid as a suggestion to refill the container and the reporting device as a point of sale (POS) terminal.).
Hyde does not explicitly disclose the limitation of,
based on said determination. 
However, Vock teaches at [0037] that it would have been obvious to one of ordinary skill in the sensor art to include the ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value (See [0037] discussing comparing predetermined threshold or value of accelerator data to trigger events. The examiner is interpreting the trigging of an event based off a comparison as a determination of exceeding a value.).
Therefore, it would have been obvious for one of ordinary skill in the sensor art before the effective filing date of the claimed invention to have modified the teachings of Hyde to include the ability to ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value, as disclosed by Vock. One of ordinary skill in the art would have been motivated to make this modification in order to detect when an object has been moved (Vock [0037]).  

Hyde and Vock do not explicitly disclose the limitation of,
point of sale terminal
However, Hershberger teaches at [0115] that it would have been obvious to one of ordinary skill in the POS art to include the ability to transmit data from point of sale terminal (See [0115] discussing the POS device transmitting sales data to another system.). 
Therefore, it would have been obvious for one of ordinary skill in the social media integration art before the effective filing date of the claimed invention to have modified the teachings of Hyde and Vock to include the ability the ability to transmit data from point of sale terminal, as disclosed by Hershberger. One of ordinary skill in the art would have been motivated to make this modification in order to report sales data (Hershberger [0115]).

15.	With regards to claim 99, Hyde discloses the limitations of, 
wherein the beverage container contains a quantity of beverage (See [0016] describing a consumed alcoholic liquid for a drinker being in the drinking vessel and [0018] discussing the amount of liquid in the vessel.) and
which further comprises:
determining the quantity of beverage in the beverage container (See [0027] discussing the determining the amount of alcohol discharged from the vessel. See also [0016] describing a consumed alcoholic liquid for a drinker being in the drinking vessel and [0018] discussing the amount of liquid in the vessel.);
transmitting the information relative to the quantity of beverage within the beverage container to the device (See [0045] discussing the sending of data signal via a transmitter/receiver to a phone, PDA, etc with encoded information on the amount of alcohol discharged from the vessel. See generally [0044] discussing the processor being part of a reporting device (190) and the transmission of data from external devices to the processor. See also [0016] describing a consumed alcoholic liquid for a drinker being in the drinking vessel and [0018] discussing the amount of liquid in the vessel.)) 
Hyde does not explicitly disclose the limitation of,
based on said determination that the detected acceleration has exceeded the predetermined value. 
However, Vock teaches at [0037] and [0229] that it would have been obvious to one of ordinary skill in the sensor art to include the ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value (See [0037] discussing comparing predetermined threshold or value of accelerator data to trigger events. The examiner is interpreting the trigging of an event based off a comparison as a determination of exceeding a value.).
Therefore, it would have been obvious for one of ordinary skill in the sensor art before the effective filing date of the claimed invention to have modified the teachings of Hyde to include the ability to ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value, as disclosed by Vock. One of ordinary skill in the art would have been motivated to make this modification in order to detect when an object has been moved (Vock [0037]).  
	Hyde and Vock do not explicitly disclose the limitation of,
	point of sale terminal 
However, Hershberger teaches at [0115] that it would have been obvious to one of ordinary skill in the POS art to include the ability to transmit data to point of sale terminal (See [0115] discussing the POS device receiving sensor data.). 
Therefore, it would have been obvious for one of ordinary skill in the social media integration art before the effective filing date of the claimed invention to have modified the teachings of Hyde and Vock to include the ability the ability to transmit data to point of sale terminal, as disclosed by Hershberger. One of ordinary skill in the art would have been motivated to make this modification in order to assess waste and shrinkage on that tap (Hershberger [0115]).

16.	With regards to claim 100, Hyde discloses the limitations of, 
wherein the beverage container contains a beverage (See [0016] describing a consumed alcoholic liquid for a drinker being in the drinking vessel and [0018] discussing the amount of liquid in the vessel.)and 
which further comprises:
calculating a rate of depletion of the beverage within the beverage container (See [0027] discussing comparing weight against time to calculate a difference. The examiner is interpreting this as a depletion rate.); and 
transmitting data related to the depletion rate to the device (See [0026] discussing the wired or wireless transmission of the weight data to the processor (130). See also [0029] discussing the coupling of processor (130) to database (175). See generally [0044] discussing the processor being part of a reporting device (190) and the transmission of data from sensors to the reporting device.) 
Hyde does not explicitly disclose the limitation of,
based on said determination. 
However, Vock teaches at [0037] and [0229] that it would have been obvious to one of ordinary skill in the sensor art to include the ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value (See [0037] discussing comparing predetermined threshold or value of accelerator data to trigger events. The examiner is interpreting the trigging of an event based off a comparison as a determination of exceeding a value.).
Therefore, it would have been obvious for one of ordinary skill in the sensor art before the effective filing date of the claimed invention to have modified the teachings of Hyde to include the ability to ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value, as disclosed by Vock. One of ordinary skill in the art would have been motivated to make this modification in order to detect when an object has been moved (Vock [0037]).  

17.	With regards to claim 101, Hyde discloses the limitations of, 
wherein said …sending the alert to the device terminal includes sending a text message to a smart phone (See [0045] discussing the sending of data signal to a phone, PDA, etc. The examiner is interpreting data as a text message. See generally [0044] discussing the processor being part of a reporting device (190) and the transmission of data from sensors to the reporting device.) 
Hyde is silent on the limitation of,
automatically sending an alert 
However, Vock teaches at [0229] that it would have been obvious to one of ordinary skill in the sensor art to include the ability to automatically send of an alert (See [0229] discussing the reporting of an event based on an event threshold of acceleration being achieved. The examiner is interpreting reporting as alert and sending when a threshold is achieved as automatically.). 
Therefore, it would have been obvious for one of ordinary skill in the sensor art before the effective filing date of the claimed invention to have modified the teachings of Hyde to include the ability to automatically send of an alert if the detected acceleration exceeds the predetermined value, as disclosed by Vock. One of ordinary skill in the art would have been motivated to make this modification in order to detect when an object has been moved (Vock [0037]).  
Hyde and Vock do not explicitly disclose the limitation of,
	point of sale terminal 
However, Hershberger teaches at [0115] that it would have been obvious to one of ordinary skill in the POS art to include the ability to transmit data to point of sale terminal (See [0115] discussing the POS device receiving sensor data.). 
Therefore, it would have been obvious for one of ordinary skill in the social media integration art before the effective filing date of the claimed invention to have modified the teachings of Hyde and Vock to include the ability the ability to transmit data to point of sale terminal, as disclosed by Hershberger. One of ordinary skill in the art would have been motivated to make this modification in order to assess waste and shrinkage on that tap (Hershberger [0115]).

18.	With regards to claim 102, Hyde discloses the limitations of, 
generating an audible signal (See [0043] discussing the reporting device (190), which can generate an audio sound if a predetermined event happens.).  

19.	With regards to claim 103, Hyde discloses the limitations of, 
generating a visual signal (See [0045] discussing the report information to an external display on the amount of alcohol-containing liquid 115 or the amount of alcohol that has been discharged from the drinking vessel. The examiner is interpreting the external display as a signaling device. See also [0039] discussing the capabilities of the display.).  

20.	With regards to claims 104, 109 and 110, Hyde discloses the limitations of, 
sending the alert to a device includes sending a second alert to a smart phone (See [0045] discussing the sending one or more data signal to a phone, PDA, etc. The examiner is interpreting data as an alert signal.)
Hyde is silent on the limitation of,
automatically sending an alert6 
However, Vock teaches at [0229] that it would have been obvious to one of ordinary skill in the sensor art to include the ability to automatically send of an alert (See [0229] discussing the reporting of an event based on an event threshold of acceleration being achieved. The examiner is interpreting reporting as alert and sending when a threshold is achieved as automatically.). 
Therefore, it would have been obvious for one of ordinary skill in the sensor art before the effective filing date of the claimed invention to have modified the teachings of Hyde to include the ability to automatically send of an alert if the detected acceleration exceeds the predetermined value, as disclosed by Vock. One of ordinary skill in the art would have been motivated to make this modification in order to detect when an object has been moved (Vock [0037]).  
	Hyde and Vock do not explicitly disclose the limitation of,
	point of sale terminal 
However, Hershberger teaches at [0115] that it would have been obvious to one of ordinary skill in the POS art to include the ability to transmit data to point of sale terminal (See [0115] discussing the POS device receiving sensor data.). 
Therefore, it would have been obvious for one of ordinary skill in the social media integration art before the effective filing date of the claimed invention to have modified the teachings of Hyde and Vock to include the ability the ability to transmit data to point of sale terminal, as disclosed by Hershberger. One of ordinary skill in the art would have been motivated to make this modification in order to assess waste and shrinkage on that tap (Hershberger [0115]).

21.	With regards to claim 105, Hyde discloses the limitations of, 
activating a signaling device (See [0043] discussing the reporting device (190), which can generate an audio sound if a predetermined event happens. The examiner is interpreting the generating of an audio sound as activating and [0045] discussing the report information to an external display on the amount of alcohol-containing liquid (115) or the amount of alcohol that has been discharged from the drinking vessel. The examiner is interpreting the reporting device and external display as signaling devices.) 
Hyde does not explicitly disclose the limitation of,
based on said determination. 
However, Vock teaches at [0037] that it would have been obvious to one of ordinary skill in the sensor art to include the ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value (See [0037] discussing comparing predetermined threshold or value of accelerator data to trigger events. The examiner is interpreting the trigging of an event based off a comparison as a determination of exceeding a value.).
Therefore, it would have been obvious for one of ordinary skill in the sensor art before the effective filing date of the claimed invention to have modified the teachings of Hyde to include the ability to ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value, as disclosed by Vock. One of ordinary skill in the art would have been motivated to make this modification in order to detect when an object has been moved (Vock [0037]).  

22.	With regards to claim 106, Hyde discloses the limitations of, 
generating an audible signal by said activating a signaling device (See [0043] discussing the reporting device (190), which can generate an audio sound if a predetermined event happens. The examiner is interpreting the generating of an audio sound as activating.).  

23.	With regards to claim 107, Hyde discloses the limitations of, 
generating a visual signal by said activating a signaling device (See [0045] discussing the report information to an external display on the amount of alcohol-containing liquid (115) or the amount of alcohol that has been discharged from the drinking vessel. The examiner is interpreting the external display as a signaling device.).  

24.	With regards to claim 108, Hyde discloses the limitations of, 
wherein the beverage container contains a beverage (See [0016] describing a consumed alcoholic liquid for a drinker being in the drinking vessel and [0018] discussing the amount of liquid in the vessel.)and 
which further comprises:
determining the quantity of beverage in the beverage container (See [0027] discussing the determining the amount of alcohol discharged from the vessel. See also [0016] describing a consumed alcoholic liquid for a drinker being in the drinking vessel and [0018] discussing the amount of liquid in the vessel.); and 
transmitting information related to the quantity of beverage within the beverage container (See [0045] discussing the sending of data signal via a transmitter/receiver to a phone, PDA, etc with encoded information on the amount of alcohol discharged from the vessel.) 
Hyde does not explicitly disclose the limitation of,
based on said determination that the detected acceleration has exceeded the predetermined value. 
However, Vock teaches at [0037] that it would have been obvious to one of ordinary skill in the sensor art to include the ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value (See [0037] discussing comparing predetermined threshold or value of accelerator data to trigger events. The examiner is interpreting the trigging of an event based off a comparison as a determination of exceeding a value.).
Therefore, it would have been obvious for one of ordinary skill in the sensor art before the effective filing date of the claimed invention to have modified the teachings of Hyde to include the ability to ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value, as disclosed by Vock. One of ordinary skill in the art would have been motivated to make this modification in order to detect when an object has been moved (Vock [0037]).  
25.	With regards to claim 111, Hyde is silent on the limitations of, 
wherein said automatically sending an alert to a device 
However, Vock teaches at [0229] that it would have been obvious to one of ordinary skill in the sensor art to include the ability to the automatic sending of an alert (See [0229] discussing the reporting of an event based on an event threshold of acceleration being achieved. The examiner is interpreting reporting as alert.). 
Therefore, it would have been obvious for one of ordinary skill in the sensor art before the effective filing date of the claimed invention to have modified the teachings of Hyde to include the ability to automatically sending of an alert if the detected acceleration exceeds the predetermined value, as disclosed by Vock. One of ordinary skill in the art would have been motivated to make this modification in order to detect when an object has been moved (Vock [0037]).  
	Hyde and Vock do not explicitly disclose the limitation of,
	point of sale terminal includes sending the alert to a social media website.  
However, Hershberger teaches at [0112] that it would have been obvious to one of ordinary skill in the social media integration art to include the ability to post information to social media website (See [0112] discussing the social media integration services to automatically update status to a social media websites like Facebook or Twitter based on preset rules.) and the ability to transmit data to point of sale terminal (See [0115] discussing the POS device receiving sensor data.). 
Therefore, it would have been obvious for one of ordinary skill in the social media integration art before the effective filing date of the claimed invention to have modified the teachings of Hyde and Vock to include the ability to post information to social media website, as disclosed by Hershberger. One of ordinary skill in the art would have been motivated to make this modification in order to provide status updates (Hershberger [0112]).  
	
26.	With regards to claim 112, Hyde and Vock are silent on the limitations of, 
wherein the social media website is the Twitter website.  
However, Hershberger teaches at [0112] that it would have been obvious to one of ordinary skill in the social media integration art to include the ability to post information to Twitter (See [0112] discussing the social media integration services to automatically update status to a social media websites like Facebook or Twitter based on preset rules.). 
Therefore, it would have been obvious for one of ordinary skill in the social media integration art before the effective filing date of the claimed invention to have modified the teachings of Hyde and Vock to include the ability to post information to social media website, as disclosed by Hershberger. One of ordinary skill in the art would have been motivated to make this modification in order to provide status updates (Hershberger [0112]).  

27.	With regards to claim 113, Hyde and Vock are silent on the limitations of, 
wherein the social media website is the Facebook website.  
However, Hershberger teaches at [0112] that it would have been obvious to one of ordinary skill in the social media integration art to include the ability to post information to Facebook (See [0112] discussing the social media integration services to automatically update status to a social media websites like Facebook or Twitter based on preset rules.). 
Therefore, it would have been obvious for one of ordinary skill in the social media integration art before the effective filing date of the claimed invention to have modified the teachings of Hyde and Vock to include the ability to post information to social media website, as disclosed by Hershberger. One of ordinary skill in the art would have been motivated to make this modification in order to provide status updates (Hershberger [0112]).  

28.	With regards to claim 115, Hyde discloses the limitations of, 
generating a visual signal (See [0045] discussing the report information to an external display on the amount of alcohol-containing liquid (115) or the amount of alcohol that has been discharged from the drinking vessel. The examiner is interpreting the external display as a signaling device. See also [0039] discussing the capabilities of the display.) 
Hyde does not explicitly disclose the limitation of,
based on said determination. 
However, Vock teaches at [0037] that it would have been obvious to one of ordinary skill in the sensor art to include the ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value (See [0037] discussing comparing predetermined threshold or value of accelerator data to trigger events. The examiner is interpreting the trigging of an event based off a comparison as a determination of exceeding a value.).
Therefore, it would have been obvious for one of ordinary skill in the sensor art before the effective filing date of the claimed invention to have modified the teachings of Hyde to include the ability to ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value, as disclosed by Vock. One of ordinary skill in the art would have been motivated to make this modification in order to detect when an object has been moved (Vock [0037]).  

29.	With regards to claim 116, Hyde discloses the limitations of, 
generating an audible signal (See [0043] discussing the reporting device (190), which can generate an audio sound if a predetermined event happens.) 
Hyde does not explicitly disclose the limitation of,
based on said determination. 
However, Vock teaches at [0037] that it would have been obvious to one of ordinary skill in the sensor art to include the ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value (See [0037] discussing comparing predetermined threshold or value of accelerator data to trigger events. The examiner is interpreting the trigging of an event based off a comparison as a determination of exceeding a value.).
Therefore, it would have been obvious for one of ordinary skill in the sensor art before the effective filing date of the claimed invention to have modified the teachings of Hyde to include the ability to ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value, as disclosed by Vock. One of ordinary skill in the art would have been motivated to make this modification in order to detect when an object has been moved (Vock [0037]).  

30.	With regards to claim 117, Hyde discloses the limitations of, 
wherein the beverage container contains a quantity of beverage (See [0016] describing a consumed alcoholic liquid for a drinker being in the drinking vessel and [0018] discussing the amount of liquid in the vessel.) and which further comprises determining the quantity of beverage in the beverage container (See [0027] discussing the determining the amount of alcohol discharged from the vessel.) and transmitting the quantity of beverage within the beverage container to the device (See [0045] discussing the sending of data signal via a transmitter/receiver to a phone, PDA, etc with encoded information on the amount of alcohol discharged from the vessel.).
	Hyde and Vock do not explicitly disclose the limitation of,
	point of sale terminal 
However, Hershberger teaches at [0115] that it would have been obvious to one of ordinary skill in the POS art to include the ability to transmit data to point of sale terminal (See [0115] discussing the POS device receiving sensor data.). 
Therefore, it would have been obvious for one of ordinary skill in the social media integration art before the effective filing date of the claimed invention to have modified the teachings of Hyde and Vock to include the ability the ability to transmit data to point of sale terminal, as disclosed by Hershberger. One of ordinary skill in the art would have been motivated to make this modification in order to assess waste and shrinkage on that tap (Hershberger [0115]).

31.	With regards to claim 118, Hyde discloses the limitations of, 
which further comprises sending a text message (See [0045] discussing the sending of data signal to a phone, PDA, etc. The examiner is interpreting data as a text message. See generally [0044] discussing the processor being part of a reporting device (190) and the transmission of data from sensors to the reporting device.)
Hyde does not explicitly disclose the limitation of,
based on said determination. 
However, Vock teaches at [0037] that it would have been obvious to one of ordinary skill in the sensor art to include the ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value (See [0037] discussing comparing predetermined threshold or value of accelerator data to trigger events. The examiner is interpreting the trigging of an event based off a comparison as a determination of exceeding a value.).
Therefore, it would have been obvious for one of ordinary skill in the sensor art before the effective filing date of the claimed invention to have modified the teachings of Hyde to include the ability to ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value, as disclosed by Vock. One of ordinary skill in the art would have been motivated to make this modification in order to detect when an object has been moved (Vock [0037]).  

32.	With regards to claim 119, Hyde discloses the limitations of, 
automatically sending an alert to a smart phone (See [0045] discussing the sending of data signal to a phone, PDA, etc. The examiner is interpreting data as an alert signal. The examiner is interpreting phone as a smart phone.) 
Hyde is silent on the limitation of,
automatically sending an alert7 based on said determination. 
However, Vock teaches at [0037] and [0229] that it would have been obvious to one of ordinary skill in the sensor art to include the ability to automatically send of an alert based on a determination (See [0229] discussing the reporting of an event based on an event threshold of acceleration being achieved. The examiner is interpreting reporting as alert and sending when a threshold is achieved as automatically and [0037] discussing comparing predetermined threshold or value of accelerator data to trigger events. The examiner is interpreting the trigging of an event based off a comparison as a determination of exceeding a value.) 
Therefore, it would have been obvious for one of ordinary skill in the sensor art before the effective filing date of the claimed invention to have modified the teachings of Hyde to include the ability to automatically send of an alert based on a determination, as disclosed by Vock. One of ordinary skill in the art would have been motivated to make this modification in order to detect when an object has been moved (Vock [0037]).  

33.	With regards to claims 120, Hyde and Vock are silent on the limitations of, 
wherein the alert is at least one of a text message, a push notification, an email, or a voice alert.
However, Hershberger teaches at [0102] that it would have been obvious to one of ordinary skill in the social media integration art to include the ability for the alert to be at least one of a text message, a push notification, an email, or a voice alert (See [0102] discussing the use of push alerts, SMS text, emails, or voice alerts.). 
Therefore, it would have been obvious for one of ordinary skill in the social media integration art before the effective filing date of the claimed invention to have modified the teachings of Hyde and Vock to include the ability for the alert to be at least one of a text message, a push notification, an email, or a voice alert, as disclosed by Hershberger. One of ordinary skill in the art would have been motivated to make this modification in order to provide notifications to consumer of status updates (Hershberger [0102]).  

34.	With regards to claim 121, Hyde does not explicitly disclose these limitations, 
	wherein the beverage container contains a beverage sold in retail and the point of sale terminal is a retail point of sale terminal.
However, Hershberger teaches at [0102]-[0105] that it would have been obvious to one of ordinary skill in the POS art to include the ability for the beverage container contains a beverage sold in retail and the point of sale terminal is a retail point of sale terminal (See [0102]-[0105] discussing the POS and retail alcohol sales environment and the different alcohols on tap in the environment.). 
Therefore, it would have been obvious for one of ordinary skill in the social media integration art before the effective filing date of the claimed invention to have modified the teachings of Hyde and Vock to include the ability for the beverage container contains a beverage sold in retail and the point of sale terminal is a retail point of sale terminal, as disclosed by Hershberger. One of ordinary skill in the art would have been motivated to make this modification in order to use data collection in order to interpret, maintain, and disseminate sales (Hershberger [0039]).  


35.	Claims 89, 90, and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde, Vock, and Hershberger in view of U.S. Pat. Pub. 2013/0048668 to Osborne (“Osborne”).
36.	With respect to claim 89, Hyde discloses the limitation of,
wherein the alert is a first alert (See generally [0044] discussing the processor being part of a reporting device (190) and the transmission of data from sensors to the reporting device.), which further comprises; 
sending an data to the device (See generally [0044] discussing the processor being part of a reporting device (190) and the transmission of data from sensors to the reporting device.)
Hyde is silent on the limitation of,
automatically sending an second alert
comparing the measured data to a predetermined value of data, and automatically based on said comparing
However, Vock teaches at [0080] that it would have been obvious to one of ordinary skill in the sensor art to include the ability to compare detected acceleration to predetermined value of acceleration (See [0080] discussing comparing predetermined threshold or value of accelerator data to trigger events.) and the automatic sending of an alert based on a detected event (See [0080] discussing the reporting of an event based on an event threshold of temperature being achieved. The examiner is interpreting reporting as alert.). 
Therefore, it would have been obvious for one of ordinary skill in the sensor art before the effective filing date of the claimed invention to have modified the teachings of Hyde to include the ability to compare detected acceleration to predetermined value of acceleration and the automatic sending of an alert based on a detected event, as disclosed by Vock. One of ordinary skill in the art would have been motivated to make this modification in order to accurately compare weight data with fluid data because fluid pressure characteristics vary with temperature (Vock [0361]).  
	Hyde and Vock do not explicitly disclose the limitation of,
	point of sale terminal 
However, Hershberger teaches at [0115] that it would have been obvious to one of ordinary skill in the POS art to include the ability to transmit data to point of sale terminal (See [0115] discussing the POS device receiving sensor data.). 
Therefore, it would have been obvious for one of ordinary skill in the social media integration art before the effective filing date of the claimed invention to have modified the teachings of Hyde and Vock to include the ability the ability to transmit data to point of sale terminal, as disclosed by Hershberger. One of ordinary skill in the art would have been motivated to make this modification in order to assess waste and shrinkage on that tap (Hershberger [0115]).
Hyde, Vock, and Hershberger are silent regarding the limitation of,
measuring a temperature of the beverage container 
However, Osborne teaches at [0025]-[0028] that it would have been obvious to one of ordinary skill in the liquid distribution art to include the ability to sense and report the temperature (See [0025]-[0028] discussing using temperature sensor (37) to direct temperature data to the smart director to activate an alarm. ).
Therefore, it would have been obvious for one of ordinary skill in the liquid distribution art before the effective filing date of the claimed invention to have modified the teachings of Hyde, Vock, and Hershberger to include a temperature sensor, as disclosed by Osborne. One of ordinary skill in the art would have been motivated to make this modification in order to allow monitoring of a rise or fall of temperature to protect quality of the liquid (Osborne [0030]).  


37.	With respect to claim 90, Hyde discloses the limitation of,
transferring information … from the beverage container to the device (See [0029] discussing the coupling of processor (130) to database (175) and [0019] discussing the coupling of the sensing sub-system (120) and processor (130), which is associated with the drinking vessel (110). See also [0050] discussing the database (175) receiving information from sensing sub-system (230). See generally [0044] discussing the processor being part of a reporting device (190) and the transmission of data from sensors to the reporting device.)
Hyde does not explicitly disclose the limitation of,
based on said determination. 
However, Vock teaches at [0037] that it would have been obvious to one of ordinary skill in the sensor art to include the ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value (See [0037] discussing comparing predetermined threshold or value of accelerator data to trigger events. The examiner is interpreting the trigging of an event based off a comparison as a determination of exceeding a value.).
Therefore, it would have been obvious for one of ordinary skill in the sensor art before the effective filing date of the claimed invention to have modified the teachings of Hyde to include the ability to ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value, as disclosed by Vock. One of ordinary skill in the art would have been motivated to make this modification in order to detect when an object has been moved (Vock [0037]).  
	Hyde and Vock do not explicitly disclose the limitation of,
	point of sale terminal 
However, Hershberger teaches at [0115] that it would have been obvious to one of ordinary skill in the POS art to include the ability to transmit data to point of sale terminal (See [0115] discussing the POS device receiving sensor data.). 
Therefore, it would have been obvious for one of ordinary skill in the social media integration art before the effective filing date of the claimed invention to have modified the teachings of Hyde and Vock to include the ability the ability to transmit data to point of sale terminal, as disclosed by Hershberger. One of ordinary skill in the art would have been motivated to make this modification in order to assess waste and shrinkage on that tap (Hershberger [0115]).
Hyde, Vock, and Hershberger are silent regarding the limitation of,
flowing beverage from the beverage container through a flowmeter 
However, Osborne teaches at [0024] that it would have been obvious to one of ordinary skill in the liquid distribution art to include the ability to flowing beverage from the beverage container through a flowmeter (See [0024] discussing the use of a continuous pressure sensor to monitor flow of the liquid through the system. The examiner is interpreting the continuous pressure sensor as a flowmeter.).
Therefore, it would have been obvious for one of ordinary skill in the liquid distribution art before the effective filing date of the claimed invention to have modified the teachings of Hyde, Vock, and Hershberger to include the ability to flowing beverage from the beverage container through a flowmeter, as disclosed by Osborne. One of ordinary skill in the art would have been motivated to make this modification in order to provide a perfect pour (Osborne [0024]).  

38.	With respect to claim 93, Hyde is silent regarding the limitation of,
based on said determination. 
However, Vock teaches at [0037] that it would have been obvious to one of ordinary skill in the sensor art to include the ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value (See [0037] discussing comparing predetermined threshold or value of accelerator data to trigger events. The examiner is interpreting the trigging of an event based off a comparison as a determination of exceeding a value.).
Therefore, it would have been obvious for one of ordinary skill in the sensor art before the effective filing date of the claimed invention to have modified the teachings of Hyde to include the ability to ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value, as disclosed by Vock. One of ordinary skill in the art would have been motivated to make this modification in order to detect when an object has been moved (Vock [0037]).  
Hyde, Vock, and Hershberger are silent regarding the limitation of,
deciding whether8 to serve beverages from the beverage container 
However, Osborne teaches at [0030] that it would have been obvious to one of ordinary skill in the liquid distribution art to include the ability to use information to make a decision on service (See [0030] discussing using data to the smart director to activate an alarm to decide service.).
Therefore, it would have been obvious for one of ordinary skill in the liquid distribution art before the effective filing date of the claimed invention to have modified the teachings of Hyde, Vock, and Hershberger to include the ability to use information to make a decision on service, as disclosed by Osborne. One of ordinary skill in the art would have been motivated to make this modification in order to allow monitoring of a rise or fall of temperature to protect quality of the liquid (Osborne [0030]).  

39.	Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde, Vock, and Hershberger in view of U.S. Pat. 2013/0133520 to Hulett (“Hulett”).

40.	With regards to claim 92, Hyde discloses the limitations of, 
wherein the chemical characteristic … an alcohol content of the beverage in the beverage container (See [0024] discussing alcohol-content sensor (125) and Fig. 1 depicting the a alcohol-content sensor (125) as a part of the sensing sub-system. The examiner is interpreting alcohol content as a chemical characteristic of a beverage.).  
Hyde and Vock are silent on the limitation of,
comprises at least one of a sugar content
However, Hulett teaches at [0089] that it would have been obvious to one of ordinary skill in the brewing art to include the ability to identify a sugar content (See [0089] discussing the use of a sensor to determine brix (sugar content) of a beverage.). 
Therefore, it would have been obvious for one of ordinary skill in the brewing art before the effective filing date of the claimed invention to have modified the teachings of Hyde, Vock, and Hershberger to include the ability to identify a sugar content, as disclosed by Hulett. One of ordinary skill in the art would have been motivated to make this modification in order to perform a quality control check (Hulett [0089]).  


41.	Claim 94 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde, Vock, Hershberger, and Osborne in view of U.S. Pat. Pub. 2004/0232173 to Saveliev (“Saveliev”).

42.	With regards to claim 94, Hyde, Vock, Hershberger, and Osborne are silent on the limitations of, 
automatically controlling a beverage container cooling system using the measured temperature.  
However, Saveliev teaches at [0018] that it would have been obvious to one of ordinary skill in the cooling art to include the ability to automatically controlling a container cooling system using temperature information (See [0018] discussing the triggering of a cooling system based on temperature thresholds.). 
Therefore, it would have been obvious for one of ordinary skill in the cooling art before the effective filing date of the claimed invention to have modified the teachings of Hyde, Vock, Hershberger and Osborne to include the ability to automatically controlling a container cooling system using temperature information, as disclosed by Saveliev. One of ordinary skill in the art would have been motivated to make this modification in order to efficiency of the cooling system (Saveliev [0010]).  

43.	Claim 95 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde, Vock, and Hershberger in view of U.S. Pat. 4947123 to Minezawa (“Minezawa”).

44.	With respect to claim 95, Hyde is silent on the limitation of,
based on said determination. 
However, Vock teaches at [0037] that it would have been obvious to one of ordinary skill in the sensor art to include the ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value (See [0037] discussing comparing predetermined threshold or value of accelerator data to trigger events. The examiner is interpreting the trigging of an event based off a comparison as a determination of exceeding a value.).
Therefore, it would have been obvious for one of ordinary skill in the sensor art before the effective filing date of the claimed invention to have modified the teachings of Hyde to include the ability to ability to trigger an event based on a determination the detected acceleration has exceeded the predetermined value, as disclosed by Vock. One of ordinary skill in the art would have been motivated to make this modification in order to detect when an object has been moved (Vock [0037]).  
	Hyde and Vock do not explicitly disclose the limitation of,
	point of sale terminal 
However, Hershberger teaches at [0115] that it would have been obvious to one of ordinary skill in the POS art to include the ability to transmit data to point of sale terminal (See [0115] discussing the POS device receiving sensor data.). 
Therefore, it would have been obvious for one of ordinary skill in the social media integration art before the effective filing date of the claimed invention to have modified the teachings of Hyde and Vock to include the ability the ability to transmit data to point of sale terminal, as disclosed by Hershberger. One of ordinary skill in the art would have been motivated to make this modification in order to assess waste and shrinkage on that tap (Hershberger [0115]).
Hyde, Vock, and Hershberger are silent on the limitation of
transferring information about the remaining battery life of the accelerometer to the device 
However, Minezawa teaches at [Col. 3, l. 35-50] that it would have been obvious to one of ordinary skill in the battery management art to include the ability to transmit battery percentage ([Col. 3, l. 35-48] discussing the arithmetic unit (11) which computes the remaining life of the battery from the voltage value, current value and temperature value obtained as the result of the foregoing measurements, and outputs results based on the measurements on to driver (15), which displays the remaining life of the battery as a percentage.).
Therefore, it would have been obvious for one of ordinary skill in the battery management art before the effective filing date of the claimed invention to have modified the teachings of Hyde, Vock, and Hershberger to include ability to transmit the battery percentage of the sensor, as disclosed by Minezawa. One of ordinary skill in the art would have been motivated to make this modification in order to accurately ascertain the state of the battery and avoid unexpected battery life running out (Minezawa [Col.6, l. 45-52]).
45.	Claim 114 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde, Vock, and Hershberger in view of U.S. Pat. 2015/0109143 to Jones (“Jones”).

46.	With regards to claim 114, Hyde and Vock are silent on the limitations of, 
wherein said automatically sending an alert to a device 
However, Vock teaches at [0037] and [0229] that it would have been obvious to one of ordinary skill in the sensor art to include the ability to the automatic sending of an alert (See [0229] discussing the reporting of an event based on an event threshold of acceleration being achieved. The examiner is interpreting reporting as alert.). 
Therefore, it would have been obvious for one of ordinary skill in the sensor art before the effective filing date of the claimed invention to have modified the teachings of Hyde to include the ability to automatically sending of an alert if the detected acceleration exceeds the predetermined value, as disclosed by Vock. One of ordinary skill in the art would have been motivated to make this modification in order to detect when an object has been moved (Vock [0037]).  
	Hyde and Vock do not explicitly disclose the limitation of,
	point of sale terminal 
However, Hershberger teaches at [0115] that it would have been obvious to one of ordinary skill in the POS art to include the ability to transmit data to point of sale terminal (See [0115] discussing the POS device receiving sensor data.). 
Therefore, it would have been obvious for one of ordinary skill in the social media integration art before the effective filing date of the claimed invention to have modified the teachings of Hyde and Vock to include the ability the ability to transmit data to point of sale terminal, as disclosed by Hershberger. One of ordinary skill in the art would have been motivated to make this modification in order to assess waste and shrinkage on that tap (Hershberger [0115]).
Hyde, Vock, and Hershberger are silent on the limitation of,
includes sending a voice mail related to the transferred information.  
However, Jones teaches at [0050] that it would have been obvious to one of ordinary skill in the sensor systems art to include the ability to send a voice message related to the transferred information (See [0050] discussing send an alert via voice message and [0053] sending data by voice message. The examiner is interpreting voice message as voice mail.). 
Therefore, it would have been obvious for one of ordinary skill in the sensor systems art before the effective filing date of the claimed invention to have modified the teachings of Hyde, Vock, and Hershberger to include the ability to send a voice message related to the transferred information, as disclosed by jones. One of ordinary skill in the art would have been motivated to make this modification in order to notify a user of a situation (Jones [0050]).  

Response to Arguments
47.	 Applicant's arguments, see Remarks, filed 6/16/2022, with respect to Rejection from 35 U.S.C. § 112 have been fully considered but they are not persuasive. 
	Applicant argues all 35 USC §112 rejections have been corrected. Examiner disagrees. Claims 112 and 113 still include trademarks. Examiner maintains position.

48.	Applicant's arguments, see Remarks, filed 6/16/2022, with respect to the rejection(s) of claim(s) 88-121 under 35 U.S.C. §101 have been fully considered but they are not persuasive.
	Applicant argues that the claims are not directed to a mental process and provides evidence of an article stating the human mind can perceive time and speed; however, the article does not address acceleration. Examiner disagrees, Mueller9,
Although humans are relatively insensitive to changing speed [2–4], we are still able to perceive visual acceleration under a wide variety of viewing conditions. For example, when looking straight ahead, forward motion creates radial expansion in the visual image, whereas backward motion produces radial contraction.
	Next, Applicant argues that the claim is not directed towards a commercial interaction. Examiner disagrees. The claim is directed to a method that tracks the inventory of a beverage container, which inventory is considered a type of “sale activities or behaviors.”
 Examiner notes Applicant believes the examples of commercial or legal interaction is an exhaustive list, it is not.  Examiner maintains position. 

49. Applicant's arguments, see Remarks, filed 6/16/2022, with respect to the rejection(s) of claim(s) 88-121 under 35 U.S.C. §103 have been fully considered but they are not persuasive.
	Applicant argues that the §103 obvious rejection is improper for not looking at the claims as a whole. Examiner disagrees. First, under simple substitution or teaching, suggestion, motivation of KSR and MPEP §2141the analysis. Applicant claims the mapping is flawed because it removes a word and uses a secondary citation to teach this aspect. Again, Examiner disagrees. Monitoring kegs data and sending to electronic device is known, see Hyde, and receiving and analyzing keg data by a POS system is known, see Hershberger. The reasoning to combine was provided in the §103 analysis above. Examiner maintains the rejection.
	Next, Applicant argues:

    PNG
    media_image1.png
    219
    654
    media_image1.png
    Greyscale

	Examiner notes this argument makes no sense. Vock was relied upon to teach analysis of acceleration data and not a point of sales terminal. Hershberger [0115] was used for the motivational statement and states “Other embodiments include integration into POS terminals (Point of Sale, electronic "Cash Registers"). These POS terminals have their own APIs (Application Programming Interface) that would allow the SaaS Software to query into the POS database to extract data. This extracted data would then be added to the SaaS Database to be used for several purposes. For a given retailer, keg sensor/transmitters may be on some but not all kegs in that retailer's cooler. By pulling out sales data for a tap that is serving a given brand and type of beer, but is coming from a keg that does not have a keg sensor/transmitter, the SaaS application can estimate the keg depletion and the same alert rules and actions of re-order can be applied. In addition, a retailer can look at the depletion rate of a keg with a keg sensor/transmitter and compare it with the POS data on that same keg as it is reported by the POS system. By comparing the real volume data obtained from the present system with the reported sales data, a retailer can assess waste and shrinkage on that tap from "free pours" (keg beer poured to patrons to gain tips, or pours to employee friends).[emphasis added.]”
Next, Applicant argues impermissible hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Examiner maintains position.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Unbolded language is used to provide context.
        2 Examiner notes that the determination is based on accelerometer data and no other data type presented.
        3 See Spec. page 69 lines 1-5 and page 27 lines 25-30 discussing Applicant’s support for the weight sensor supporting the keg.
        4 This “whether” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for a method claim. See MPEP §2111.04.
        5 This “whether” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for a method claim. See MPEP §2111.04.
        6 Examiner is using unbolded language to provide context.
        7 Examiner is using unbolded language to provide context.
        8 This “whether” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for a method claim. See MPEP §2111.04 and MPHJ Tech. Invs., LLC v. Ricoh Ams. Corp., 847 F.3d 1363, 1379 (Fed. Cir. 2017).
        9 Mueller AS, Timney B. Visual Acceleration Perception for Simple and Complex Motion Patterns. PLoS One. 2016 Feb 22;11(2):e0149413. doi: 10.1371/journal.pone.0149413. PMID: 26901879; PMCID: PMC4763975. https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4763975/#:~:text=Although%20humans%20are%20relatively%20insensitive,backward%20motion%20produces%20radial%20contraction.